Exhibit 10.6
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED
BY ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
FIRST AMENDMENT TO SUPPLEMENT ONE TO THE PROFESSIONAL
DETAILING SERVICES AGREEMENT
THIS FIRST AMENDMENT TO SUPPLEMENT ONE TO THE PROFESSIONAL DETAILING SERVICES
AGREEMENT (“Second Amendment”), is hereby made and entered into this 22nd day of
March, 2011, by and between SOMAXON PHARMACEUTICALS, INC., a Delaware
corporation (“Client”) and PUBLICIS TOUCHPOINT SOLUTIONS, INC. (“Publicis”).
Client and Publicis being hereinafter collectively referred to as the “Parties”.
R E C I T A L S
WHEREAS, the Parties entered into that certain Professional Detailing Services
Agreement dated July 14, 2010 (the “Agreement”);
WHEREAS, the Parties entered into that certain Supplement One to the Agreement
also dated July 14, 2010, amended and restated as of February 7, 2011 (the
“Supplement”);
WHEREAS, the Parties now desire to amend the Supplement One to the Agreement
pursuant to the terms and conditions as set forth herein.
NOW, THEREFORE, in consideration of the above recitals, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby understand and
agree as follows:
1. All terms used herein shall have the same meaning as ascribed to them in the
Agreement. To the extent any term or provision of this First Amendment conflicts
with any term or provision of the Agreement or Supplement One, the terms and
provisions of the First Amendment shall prevail.
2. Effective March 22, 2011, the Parties hereby agree to delete the language
contained in No. of Field Managers of Section I (Overview of Program) of
Supplement One to the Agreement in its entirety and substitute the following
language in its stead:

  •   “No. of Field Managers:         3 Regional Field Coordinators, 1 hired as
of August 30, 2010, 1 hired as of February 15, 2011, and 1 hired as of March 1,
2011.         100% of National Business Director 1st six months of Program, 33%
of a National Business Director 2nd six months of Program”

 

 



--------------------------------------------------------------------------------



 



3. Effective March 22, 2011, the Parties hereby agree to delete the following
language contained in subsection F. Estimated Pass-Thru Costs of Section II
(Detailed Program Costs) of Supplement One to the Agreement in its entirety:

  •   “Regional Field Coordinator bonus and related taxes (at ***) of *** and
National Business Director bonus and related taxes (at ***) of *** to be based
upon achievement of performance metrics outlined in an incentive plan mutually
agreed upon by both parties. Determination and payment of bonuses for the 2010
calendar year will be done once, and determination and payment of bonuses for
the remainder of the term of the Program will be done based on 4-month periods
(i.e., January through April, May through August and September through
December).     •   Field Management field related expenses of *** Fleet and gas
allowance, tolls, parking, telephone, wireless access, and incidental expenses.
Fleet estimates are based on Ford Explorer XLT model pricing and a two-year
lease plan. The gas reimbursement is estimated at $.15/mile and will be
reimbursed via a fuel card. Telephone, wireless access, and office supplies has
been budgeted at *** per Regional Field Coordinator per month and *** per month
for the National Business Director. Air, hotel, meals and other travel incidents
have been budgeted at *** per Regional Field Coordinator per month and *** per
month for the National Business Director. Expense reimbursement will be made in
compliance with Client’s Travel and Expense Reimbursement Policy which will be
provided to Publicis in advance of Program launch. The parties will have a good
faith discussion regarding any policies that differ from the Publicis standard.”

And substitute the following language in its stead:

  •   “Regional Field Coordinator bonus and related taxes (at ***) of *** and
National Business Director bonus and related taxes (at ***) of *** to be based
upon achievement of performance metrics outlined in an incentive plan mutually
agreed upon by both parties. Determination and payment of bonuses for the 2010
calendar year will be done once, and determination and payment of bonuses for
the remainder of the term of the Program will be done based on 4-month periods
(i.e., January through April, May through August and September through
December).     •   Field Management field related expenses of *** Fleet and gas
allowance, tolls, parking, telephone, wireless access, and incidental expenses.
Fleet estimates are based on Ford Explorer XL model pricing and a two-year lease
plan. The gas reimbursement is estimated at $.15/mile and will be reimbursed via
a fuel card. Telephone, wireless access, and office supplies has been budgeted
at *** per Regional Field Coordinator per month and *** per month for the
National Business Director. Air, hotel, meals and other travel incidentals have
been budgeted at *** per Regional Field Coordinator per month and *** per month
for the National Business Director. Expense reimbursement will be made in
compliance with Client’s Travel and Expense Reimbursement Policy which will be
provided to Publicis in advance of Program launch. The parties will have a food
faith discussion regarding any policies that differ from the Publicis standard.”

 

      ***   Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 



--------------------------------------------------------------------------------



 



4. Effective March 22, 2011, the Parties hereby agree to delete the following
language contained in subsection B. Reconciliation of Section III
(Payment/Reconciliation) of Supplement One to the Agreement in its entirety:
“In the event a vacancy arises in a Field Management position, Client shall be
entitled to a pro rata rebate equal to *** for the Regional Field Coordinator
positions and *** for the National Business Director. Any adjustments for any
such vacancy will be made to subsequent billings within fifteen days (15) after
Client’s receipt of the reconciliation referenced in the preceding paragraph,
provided, however, that any amounts that are disputed in good faith by a party
shall be paid by such party promptly upon resolution of such dispute.”
And substitute the following language in its stead:
“In the event a vacancy arises in a Field Management position, Client shall be
entitled to a pro rata rebate equal to *** for the Regional Field Coordinator
positions and *** for the National Business Director for 1st six months of
Program and *** for 2nd six months of Program. Any adjustment for any such
vacancy will be made to subsequent billings within fifteen days (15) after
Client’s receipt of the reconciliation referenced in the preceding paragraph,
provided, however, that any amounts that are disputed in good faith by a party
shall be paid by such party promptly upon resolution of such dispute.”
5. Effective March 22, 2011, the Parties hereby agree to delete Attached 1
(Pricing Worksheet) of Supplement One to the Agreement in its entirety and
substitute with Attachment 1 (Pricing Worksheet) attached hereto in its stead.
6. In all other respects, the terms and conditions of the Agreement and
Supplement One shall remain unchanged and in full force and effect.
IN WITNESS WHEREOF, the Parties hereto have executed this Second Amendment to be
effective as specifically set forth herein.

              SOMAXON PHARMACEUTICALS, INC.   PUBLICIS TOUCHPOINT SOLUTIONS
 
           
By:
  /s/ Richard W. Pascoe   By:   /s/ Albert J. Pavucek
 
           
Name:
  Richard W. Pascoe   Name:   Albert J. Pavucek
 
           
Title:
  President and CEO   Title:   CFO
 
           

 

      ***   Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 



--------------------------------------------------------------------------------



 



Attachment 1- Pricing Worksheet
***
 

      ***   Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 